C. A. D. C. Cir. [Certiorari granted, ante, p. 1002.] Motion of former Federal Judges Shirley M. Hufstedler and William A. Norris for leave to file a brief as amici curiae granted. Motion of petitioner for leave to file surreply regarding respondents’ motion to dismiss granted. Further consideration of respondents’ motion to dismiss for lack of jurisdiction deferred to the hearing of the case on the merits. A total of 90 minutes is allotted for *1167oral argument. The Chief Justice took no part in the consideration or decision of these motions.